Mollison, Judge:
The merchandise the subject of the above-entitled appeals for reappraisement consists of plywood exported from Finland in the year 1955. Counsel for the parties have submitted the appeals for decision upon stipulation upon the basis of which I find that the proper basis for the determination of the value of the merchandise involved is foreign value, as defined in section 402(c), as amended, of the Tariff Act of 1930, and that such value in each instance was the appraised unit value, less 4 per centum, packed.
J udgment will issue accordingly.